Exhibit 10.2

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of April 15, 2016, is entered
into by and among Mitel Networks Corporation, a Canadian corporation (“Parent”),
Meteor Two, Inc., a Delaware corporation and a wholly-owned indirect subsidiary
of Parent (“Merger Sub”) and the Person set forth on Schedule A (“Stockholder”).

WHEREAS, as of the date hereof, Stockholder is the record or beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended, which meaning will apply for all purposes of this Agreement whenever
the term “beneficial owner” or “beneficially own” is used) of the number of
shares of common stock, par value $0.0005 per share (“Company Stock”), of
Polycom, Inc., a Delaware corporation (the “Company”), set forth opposite
Stockholder’s name on Schedule A hereto (all such shares of Company Stock set
forth on Schedule A, together with any shares of Company Stock that are
hereafter issued to or otherwise acquired by Stockholder, or for which
Stockholder otherwise becomes the record or beneficial owner, prior to the
termination of this Agreement being referred to herein as the “Subject Shares”);

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for the merger of Merger Sub with and into the
Company, with the Company continuing as the surviving corporation (the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement, a copy of which has been made available to Stockholder; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (solely in Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO VOTE

1.1. Agreement to Vote.

(a) Unless this Agreement shall have terminated pursuant to Section 4.2 (the
date of such termination, the “Termination Date”), at every meeting of the
holders of Company Stock (the “Company Stockholders”), however called, and at
every adjournment or postponement thereof, Stockholder shall, or shall cause the
holder of record on any applicable record date to, be present (in person or by
proxy) and vote (or consent to be voted) Stockholder’s Subject Shares (a) in
favor of (i) adoption of the Merger Agreement, (ii) approval of any proposal to
adjourn or postpone the meeting to a later date, if there are not sufficient
votes for the adoption of the Merger Agreement on the date on which such meeting
is held or (iii) any other matter considered at any such meeting of the Company
Stockholders which the Company Board has (A) determined is necessary for the
consummation of the Merger, (B) disclosed in the Joint Proxy
Statement/Prospectus or other written materials distributed to all Company
Stockholders and (C) recommended that the Company Stockholders adopt; and
(b) against (i) any amendment to the Company’s certificate of incorporation or
bylaws or any other proposal which would in any material respect impede,
interfere with or prevent the consummation of the Merger, (ii) any Company
Acquisition Proposal, or (iii) any action, proposal, transaction or agreement
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Stockholder
under this Agreement (collectively, the “Covered Proposals”). Notwithstanding
the foregoing, (x) nothing in this Agreement shall require any Stockholder to
vote or otherwise consent to any amendment to the Merger Agreement or the taking
of any action that could result in the amendment, modification or a waiver of a
provision therein, in any such case, in a manner that (i) imposes any material
restrictions or additional material conditions on the



--------------------------------------------------------------------------------

consummation of the Merger or the payment of the Merger Consideration to Company
Stockholders or (ii) extends the Outside Date, and (y) except as expressly set
forth in this Section 1.1 with respect to Covered Proposals, Stockholder shall
not be restricted from voting in favor of, against or abstaining with respect to
any other matter presented to the Company Stockholders.

(b) SOLELY IN THE EVENT OF A FAILURE BY STOCKHOLDER TO ACT IN ACCORDANCE WITH
SUCH STOCKHOLDER’S OBLIGATIONS AS TO VOTING PURSUANT TO SECTION 1.1(A) PRIOR TO
THE TERMINATION DATE, STOCKHOLDER HEREBY IRREVOCABLY (UNTIL THE TERMINATION
DATE) GRANTS TO AND APPOINTS PARENT SUCH STOCKHOLDER’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION), FOR AND IN THE NAME, PLACE
AND STEAD OF STOCKHOLDER, TO REPRESENT, VOTE AND OTHERWISE ACT (BY VOTING AT ANY
MEETING OF COMPANY STOCKHOLDERS, BY WRITTEN CONSENT IN LIEU THEREOF OR
OTHERWISE) WITH RESPECT TO THE SUBJECT SHARES OWNED OR HELD BY STOCKHOLDER
REGARDING THE MATTERS REFERRED TO IN SECTION 1.1(A) UNTIL THE TERMINATION DATE,
TO THE SAME EXTENT AND WITH THE SAME EFFECT AS STOCKHOLDER MIGHT OR COULD DO
UNDER APPLICABLE LAW, RULES AND REGULATIONS. THE PROXY GRANTED PURSUANT TO THIS
SECTION 1.1(B) IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE. UNTIL THE TERMINATION DATE, STOCKHOLDER WILL TAKE SUCH FURTHER
ACTION AND WILL EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE
THE INTENT OF THIS PROXY. STOCKHOLDER HEREBY REVOKES ANY AND ALL PREVIOUS
PROXIES OR POWERS OF ATTORNEY GRANTED WITH RESPECT TO ANY OF STOCKHOLDER’S
SUBJECT SHARES THAT MAY HAVE HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT
TO THE MATTERS REFERRED TO IN THIS SECTION 1.1, AND PRIOR TO THE TERMINATION
DATE NO SUBSEQUENT PROXY (WHETHER REVOCABLE OR IRREVOCABLE) OR POWER OF ATTORNEY
SHALL BE GIVEN BY STOCKHOLDER, EXCEPT AS REQUIRED BY ANY ELECTION FORM OR LETTER
OF TRANSMITTAL IN CONNECTION WITH THE MERGER. NOTWITHSTANDING THE FOREGOING,
THIS PROXY SHALL TERMINATE UPON TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH
ITS TERMS.

1.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, unless this Agreement shall have terminated pursuant to
Section 4.2, Stockholder shall not, directly or indirectly, (a) create or permit
to exist any Lien on any Subject Shares, other than restrictions imposed by
applicable Law or pursuant to this Agreement or any risk of forfeiture with
respect to any shares of Company Stock granted to Stockholder under an employee
benefit plan of the Company or otherwise that would not interfere with or impede
Stockholder’s performance of its obligations hereunder (collectively, “Permitted
Liens”), (b) transfer, sell, assign, gift, hedge, pledge or otherwise dispose of
(collectively, “Transfer”), or enter into any contract with respect to any
Transfer of the Subject Shares or any interest therein, (c) grant or permit the
grant of any proxy, power of attorney or other authorization in or with respect
to the Subject Shares, (d) deposit or permit the deposit of the Subject Shares
into a voting trust or enter into a tender, support, voting or similar agreement
or arrangement with respect to the Subject Shares, (e) tender the Subject Shares
to any tender offer or (f) otherwise take any action with respect to any of the
Subject Shares that would restrict, limit or interfere with the performance of
any of Stockholder’s obligations under this Agreement. Notwithstanding the
foregoing, Stockholder may make Transfers of Subject Shares (i) by will, (ii) by
operation of Law, (iii) for estate planning purposes, (iv) for charitable
purposes or as charitable gifts or donations, (v) to any of its Affiliates or
immediate familiar members, or (vi) to fund a tax liability arising from the
exercise or vesting of any equity incentives in the Company held by Stockholder,
including any withholding obligations, or to effect any net settlement, or to
pay the exercise price in respect, of any such equity incentives, in each of
cases (i)-(v), the Subject Shares shall continue to be bound by this Agreement
and provided that each transferee agrees in

 

2



--------------------------------------------------------------------------------

writing to be bound by the terms and conditions of this Agreement (each a
“Permitted Transfer”). For the avoidance of doubt, if Stockholder is not an
individual, nothing in this Agreement shall restrict any direct or indirect
Transfers of any equity interests in Stockholder.

1.3. No Exercise of Appraisal Rights. Stockholder hereby agrees not to exercise
any appraisal rights in respect of Stockholder’s Subject Shares that may arise
with respect to the Merger (under Section 262 of the DGCL or otherwise).

1.4. Documentation and Information. Until the Termination Date (unless this
Agreement is terminated due to the occurrence of the Effective Time),
Stockholder shall permit and hereby authorizes Parent and the Company to publish
and disclose in all documents and schedules filed with the SEC, and any press
release or other disclosure document in connection with the Merger and any
transactions contemplated by the Merger Agreement, a copy of this Agreement,
Stockholder’s identity and ownership of the Subject Shares and the nature of
Stockholder’s commitments and obligations under this Agreement.

1.5. Stop Transfer Order; Legends. Except in connection with a Permitted
Transfer, Stockholder hereby agrees that it will not request that the Company
register the Transfer of any certificate or uncertificated interest representing
any of the Subject Shares, unless such Transfer is made in compliance with this
Agreement. In furtherance of this Agreement, concurrently herewith, Stockholder
shall, and hereby does, authorize the Company or its counsel to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Subject Shares (and that this Agreement places limits on the voting and
transfer of such shares), to the extent such stop transfer order is reasonably
practicable and requested by Parent. The parties hereto agree that such stop
transfer order shall be removed and shall be of no further force and effect upon
the termination of this Agreement pursuant to Section 4.2.

1.6. Subject Shares. Any additional Company Stock or other voting securities of
the Company of which Stockholder acquires record or beneficial ownership after
the date hereof, including, without limitation, by purchase, as a result of a
stock dividend, stock split, recapitalization, combination, reclassification,
exchange or change of such shares, or upon exercise or conversion of any
securities, shall be deemed to be “Subject Shares”.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent and Merger Sub that:

2.1. Authorization; Binding Agreement. Stockholder has full legal capacity,
right and authority to execute and deliver this Agreement and to perform
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Stockholder, and constitutes a valid and binding obligation of
Stockholder enforceable against Stockholder in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or any other similar Law affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at Law) (the
“Enforceability Exceptions”).

 

3



--------------------------------------------------------------------------------

2.2. Non-Contravention. The execution and delivery of this Agreement by
Stockholder does not, and the performance by Stockholder of Stockholder’s
obligations hereunder and the consummation by Stockholder of the transactions
contemplated hereby will not (a) violate any Law applicable to Stockholder or
the Subject Shares, or (b) except as may be set forth in the Merger Agreement
and any filing required by the Securities Act, the Exchange Act or other
applicable securities Law, require any consent, approval, order, authorization
or other action by, or filing with or notice to, any Person (including any
Governmental Authority) under, constitute a breach of or default (with or
without the giving of notice or the lapse of time or both) under, or give rise
to any right of termination, cancellation or acceleration under, or result in
the creation of any Lien (except pursuant to this Agreement itself) on any of
the Subject Shares pursuant to, any Contract or other instrument binding on
Stockholder or the Subject Shares or any applicable Law, except, in each case,
for matters that, individually or in the aggregate, would not reasonably be
expected to prevent or materially delay or materially impair the consummation by
Stockholder of the transactions contemplated by this Agreement.

2.3. Ownership of Subject Shares; Total Shares. Stockholder is the record or
beneficial owner of the Subject Shares and has good title to the Subject Shares
free and clear of any Lien (other than Permitted Liens) or other restrictions on
the right to vote or otherwise transfer the Subject Shares, except (a) as
provided hereunder, (b) pursuant to any applicable restrictions on transfer
under the Securities Act, the Exchange Act or other applicable securities Law,
(c) any risk of forfeiture with respect to any shares of Company Stock granted
to Stockholder under an employee benefit plan of the Company, and (d) if
Stockholder is married and any of the Subject Shares constitute community
property, any restrictions on transfer under applicable community property law
(clauses (a), (b), (c) and (d), collectively, the “Transfer Limitation
Exceptions”). The Subject Shares listed on Schedule A opposite Stockholder’s
name constitute all of the shares of Company Stock owned by Stockholder as of
the date hereof (and, for the sake of clarity, does not include unexercised
Company Stock Option Awards (or the Shares underlying such Company Stock Option
Awards), unvested Company RSU Awards (or the Shares underlying such Company RSU
Awards), or unvested Company Performance Share Awards (or the Shares underlying
such Company Performance Share Awards). Except pursuant to this Agreement, as of
the date hereof, no Person has any contractual right or obligation to purchase
or otherwise acquire any of the Subject Shares. If Stockholder is married,
Stockholder has delivered to Parent and Merger Sub a Spousal Consent in the form
attached hereto as Exhibit A, duly executed by such Stockholder’s spouse.

2.4. Voting Power. Stockholder has full voting power, with respect to the
Subject Shares, and, subject to the Transfer Limitation Exceptions, full power
of disposition, full power to issue instructions with respect to the matters set
forth herein and full power to agree to all of the matters set forth in this
Agreement, in each case, with respect to all of Stockholder’s Subject Shares.
None of Stockholder’s Subject Shares are subject to any proxy, voting trust or
other agreement or arrangement with respect to the voting of the Subject Shares,
except to the extent consistent with this Agreement.

2.5. Reliance. Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of Stockholder’s own choosing.
Stockholder understands and

 

4



--------------------------------------------------------------------------------

acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance, among other things, upon Stockholder’s execution, delivery and
performance of this Agreement.

2.6. Absence of Litigation. With respect to Stockholder, as of the date hereof,
there is no action, suit, investigation or proceeding pending against, or, to
the knowledge of Stockholder, threatened against, Stockholder or any of
Stockholder’s properties or assets (including the Subject Shares) that would
reasonably be expected to materially prevent, delay or impair the ability of
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT

Each of Parent and Merger Sub represents and warrants to Stockholder that:

3.1. Organization; Authorization. Each of Parent and Merger Sub is a corporation
duly incorporated, validly existing and, where such concept is recognized, in
good standing under the Law of the jurisdiction of its incorporation. The
consummation of the transactions contemplated hereby are within Parent’s and
Merger Sub’s respective corporate powers and have been duly authorized by all
necessary corporate actions on the part of Parent and Merger Sub. Each of Parent
and Merger Sub has full power and authority to execute, deliver and perform this
Agreement.

3.2. Non-Contravention. The execution and delivery of this Agreement by each of
Parent and Merger Sub does not, and the performance by Parent and Merger Sub of
their obligations hereunder and the consummation by Parent and Merger Sub of the
transactions contemplated hereby will not (a) violate any Law applicable to
Parent or Merger Sub or by which Parent or Merger Sub or any of their respective
properties is bound, (b) except as may be set forth in the Merger Agreement and
any filing required by the Securities Act, the Exchange Act or other applicable
securities Law, require any consent, approval, order, authorization or other
action by, or filing with or notice to, any Person (including any Governmental
Authority) under, constitute a breach of or default (with or without the giving
of notice or the lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration under, or result in the creation of
any Lien on Parent or Merger Sub or any of their respective properties, pursuant
to any Contract or other instrument binding on Parent or Merger Sub or by which
they or their respective properties is bound, or any applicable Law or
(c) violate any provision of Parent’s or Merger Sub’s respective organizational
or formation documents, except, in each case, for matters that, individually or
in the aggregate, would not reasonably be expected to prevent or materially
delay or materially impair the consummation by Parent or Merger Sub of the
transactions contemplated by this Agreement.

3.3. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by each of Parent and Merger Sub and constitutes a valid and binding
obligation of each of Parent and Merger Sub, enforceable against each of them in
accordance with its terms, subject to the Enforceability Exceptions.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile or email or sent
by a nationally recognized overnight courier service, such as Federal Express,
in each case, addressed as follows: (a) if to Parent or Merger Sub, in
accordance with the provisions of the Merger Agreement with a copy sent to the
Company, also in accordance with the provisions of the Merger Agreement and
(b) if to Stockholder, to Stockholder’s address, facsimile number or email
address set forth on a signature page hereto, or to such other address,
facsimile number or email address as Stockholder may hereafter specify in
writing to Parent and Merger Sub by like notice made pursuant to this
Section 4.1, with a copy sent to the Company, in accordance with the provisions
of the Merger Agreement.

4.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earliest of (a) the termination
of the Merger Agreement in accordance with its terms, (b) the Effective Time,
and (c) the date of any amendment to, or waiver or modification of, the Merger
Agreement that reduces the amount, changes the form, or delays the timing of
payment, of consideration payable to Company Stockholders pursuant to the Merger
Agreement. Upon termination of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, (x) nothing
set forth in this Section 4.2 shall relieve any party from liability for any
fraud or willful and material breach of this Agreement prior to termination
hereof, (y) the provisions of this Article IV shall survive any termination of
this Agreement, and (z) Section 1.4 of this Agreement shall survive termination
of this Agreement solely in the event such termination is due to the occurrence
of the Effective Time. The representations and warranties herein shall not
survive the termination of this Agreement.

4.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person other than the parties hereto and their respective successors and
assigns. No party hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
parties hereto, except that Parent and Merger Sub may transfer or assign their
rights and obligations under this Agreement, in whole or from time to time in
part, to one or more of its direct or indirect Subsidiaries at any time;
provided, however, such transfer or assignment shall not relieve Parent or
Merger Sub of any of its respective obligations hereunder. Any purported
assignment in violation of this Section 4.4 shall be void.

 

6



--------------------------------------------------------------------------------

4.5. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed and construed in accordance with the Law of the State of Delaware
without giving effect to the principles of conflicts of law thereof or of any
other jurisdiction that would result in the application of the Law of any other
jurisdiction. Each of the parties hereby irrevocably submit to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware, or
if such federal court does not have jurisdiction, any court of the State of
Delaware having jurisdiction in respect of the interpretation and enforcement of
the provisions of this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any Proceeding for the interpretation or enforcement hereof or thereof, that it
is not subject thereto or that such Proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties irrevocably agree that all claims with respect to such
Proceeding shall be heard and determined in such courts. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such Proceeding in the manner provided in
Section 4.1 or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF PARENT, MERGER SUB, STOCKHOLDER OR THE COMPANY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

4.6. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic mail
transmission (including in portable document format (pdf) or otherwise) or by
facsimile shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement.

4.7. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, among the parties
with respect to its subject matter.

4.8. Severability. If any term, provision, covenant or restriction of this
Agreement or the application thereof is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the

 

7



--------------------------------------------------------------------------------

transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

4.9. Specific Performance. The parties hereto agree that irreparable damage
would occur if either party fails to perform its obligations under this
Agreement. Accordingly, each of the parties shall be entitled to specific
performance and injunctive and other equitable relief to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any Delaware court, in addition to any other remedy to
which they are entitled at law or in equity, in each case, without posting bond
or other security, and without the necessity of proving actual damages.

4.10. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.11. No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.

4.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things reasonably deemed necessary
under applicable Law by Parent or Stockholder, as applicable, to perform their
respective obligations as expressly set forth under this Agreement.

4.13. Interpretation. Each capitalized term that is used but not otherwise
defined herein shall have the meaning ascribed to such term in the Merger
Agreement. Unless the context otherwise requires, as used in this Agreement:
(a) the words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (b) the use of the word “or” shall not
be exclusive unless expressly indicated otherwise; (c) whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import; (d) any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular, (e) words denoting either gender shall include both genders as the
context requires; (f) where a word or phrase is defined herein or in the Merger
Agreement, each of its other grammatical forms shall have a corresponding
meaning; (g) the terms “Article,” “Section” and “Schedule” refer to the
specified Article, Section or Schedule of or to this Agreement; (h) time is of
the essence with respect to the performance of this Agreement; (i) the word
“party” shall, unless the context otherwise requires, be construed to mean a
party to this Agreement and any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns; (j) a reference to any legislation or to any
provision of any legislation shall include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefor and all
rules,

 

8



--------------------------------------------------------------------------------

regulations and statutory instruments issued or related to such legislation; and
(k) the word “will” shall be construed to have the same meaning and effect as
the word “shall.”

4.14. Capacity as Stockholder. Stockholder signs this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in Stockholder’s
capacity as a director, officer or employee of the Company or any of its
Subsidiaries. Nothing herein shall in any way restrict a director or officer of
the Company (including, for the avoidance of doubt, any director nominated by
Stockholder) in the exercise of his or her fiduciary duties as a director or
officer of the Company or prevent or be construed to create any obligation on
the part of any director or officer of the Company (including, for the avoidance
of doubt, any director nominated by Stockholder) from taking any action in his
or her capacity as such director or officer of the Company. For purposes of this
Agreement, neither the Company nor any of its Subsidiaries shall be deemed to be
Affiliates of the Stockholder.

4.15. Company Stock Based Plans. Nothing in this Agreement shall be construed to
obligate Stockholder to exercise, or take any (or refrain from taking any) other
action with respect to, any Company Stock Option Awards, Company RSU Awards or
Company Performance Share Awards.

4.16. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title: METEOR TWO, INC. By:  

 

  Name:   Title:

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

[STOCKHOLDER] By:  

 

  Name:   Title:

Address:

 

 

 

Facsimile No.  

 

Email:  

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   Number of Shares of
Company Stock         

 

[Schedule A to Voting Agreement]



--------------------------------------------------------------------------------

Exhibit A

SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of:

 

 

Name of Stockholder

and that the undersigned is familiar with the terms of the Voting Agreement (the
“Agreement”), entered into as of [●], 2016, by and among Mitel Networks
Corporation, a Canadian corporation (“Parent”), Meteor Two, Inc., a Delaware
corporation and a wholly owned indirect subsidiary of Parent (“Merger Sub”), and
the undersigned’s spouse. The undersigned hereby agrees that the interest of the
undersigned’s spouse in all property which is the subject of the Agreement shall
be irrevocably bound by the terms of the Agreement and by any amendment,
modification, waiver or termination signed by the undersigned’s spouse. The
undersigned further agrees that the undersigned’s community property interest in
all property which is the subject of the Agreement shall be irrevocably bound by
the terms of the Agreement, and that the Agreement shall be binding on the
executors, administrators, heirs and assigns of the undersigned. The undersigned
further authorizes the undersigned’s spouse to amend, modify or terminate the
Agreement, or waive any rights thereunder, and that each such amendment,
modification, waiver or termination signed by the undersigned’s spouse shall be
binding on the community property interest of undersigned in all property which
is the subject of the Agreement and on the executors, administrators, heirs and
assigns of the undersigned, each as fully as if the undersigned had signed such
amendment, modification, waiver or termination.

 

Dated:             , 2016  

 

  Name:

 

[Exhibit A to Voting Agreement]